Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-23 of C. Thivierge et al., US 16/392,172 (Feb. 24, 2020) are pending.  Claims 18-23 stand withdrawn from consideration as not reading on the elected species.  Claims 1-17 are under examination on the merits and stand rejected.  

Election/Restrictions 

In the Reply to Restriction Requirement filed on July 21, 2020, Applicant respectively elected without traverse, the following species:

(1)	dichlorosilane as the species of first halosilane compound;

(2)	lithium iodide as the halide source; and

(3)	diiodosilane as the second halosilane compound,

for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Claims 1-17 read on the elected species.  Applicant’s elected species were searched, and art was identified respecting all elected species as set forth in the § 103 rejection below.  MPEP § 803.02.  As such, the search was not extended beyond the elected species.  The election of species requirement is maintained as provisional, and claims 18-23 are provisionally withdrawn from consideration pursuant to 37 CFR 1.142(b).  See, MPEP § 803.02.  


Withdrawal Claim Rejections - 35 USC § 102 (AIA )

Rejection of claims 1 and 3-17 under 35 U.S.C. 102(a)(1)/(2) as being anticipated C. Ritter et al., WO 2017/201456 (2017) (Ritter) is withdrawn in view of Applicant’s amendment reciting that “the interior volume of the reaction vessel being substantially filled with the solid halide source”.  Applicant argues that the portions of the Ritter WO '456 publication cited by the Office Action clearly demonstrate that the reaction vessel is not substantially filled by the lithium iodide. Indeed, paragraph [00132] of the Ritter WO '456 publication discloses that the 20 liter jacketed filter reactor is charged with 15 liters of pentane and approximately 10 kg of lithium iodide. Applicant concludes that the Ritter WO '456 publication discloses that 75% of the interior volume of the filter reactor is filled with a solvent/carrier, meaning there is no way that the lithium iodide substantially filled the interior volume of the reactor.  This argument is persuasive.  

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Rejection of claims 1 and 3-17 under 35 U.S.C. 103 as being unpatentable over C. Ritter et al., WO 2017/201456 (2017) (“Ritter”) in view of N.G. Anderson, Practical Process & Research Development, “Chapter 13, Vessel and Mixing”, 269-289, (2000) (“Anderson-2”) is maintained.  

Rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over Ritter and Anderson-2 as above in further view of previously cited N.G. Anderson, PRACTICAL PROCESS & RESEARCH DEVELOPMENT 27-52, (2000) (“Anderson”) is maintained.  


The Prior Art

C. Ritter et al., WO 2017/201456 (2017) (“Ritter”)

Ritter was discussed in detail in previous Office actions.  Ritter teaches that halosilane chemicals find many uses in industry and that iodosilane precursors, such as diiodosilane (SiH2I2), are used to deposit a variety of silicon containing films for use in semiconductor manufacturing processes.  Ritter at page 1, [0003].  Ritter teaches methods for synthesizing Si-H containing iodosilanes having the formula (1).  Ritter at page 13, [0035].  Ritter Examples 1-3, 6-7, and 9-10 are directed to various modifications/optimization of the reaction between dichlorosilane (DCS) and lithium iodide to produce diiodosilane (DIS).  Ritter at pages 39-45.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


The foregoing Ritter reaction corresponds to each of Applicant’s elected species.  

Ritter further teaches that the reaction may also be performed in a continuous reactor by feeding the halosilane, possibly diluted in a solvent, together with the metal iodide, possibly suspended in a solvent, and passing them at a controlled residence time and temperatures in a flow through reactor. Ritter at page 26, [0074].  Ritter teaches that the flow of each reagent may be controlled by metering pumps such as peristaltic pumps and the reaction mixture may then be collected in a receiving vessel.  Ritter at page 26, [0074].  Thus (as underlined), Ritter teaches in such continuous process an alternative is to use the metal iodide (e.g., lithium iodide) in solid form. 

Ritter does not specifically teach the claim 1 limitation of “the interior volume of the reaction vessel being substantially filled with the solid halide source”.  The specification defines “substantially fill” at page 7.

As used in this context, the term "substantially fill" means that the interior volume of the reaction vessel is filled with halide source, with the only unoccupied volume being the interstices between adjacent grains of the halide source.

Specification at page 7. 

N.G. Anderson, Practical Process & Research Development, “Chapter 13, Vessel and Mixing”, 269-289, (2000) (“Anderson-2”)


Anderson-2 was discussed in detail in the previous Office action.  Anderson-2 teaches that a variation of continuous processing is the tubular flow reactor (TFR, Figure 13.2b), in which the reactants are continuously charged at one end of a tube and the products are continuously removed at the other end.  Anderson-2 at page 276 (referencing Fig. 13.2b at page 273).  Anderson-2 teaches that within a tubular flow reactor the reaction components are mixed both radially and axially, depending on the viscosity of the mixture, the tube diameter, and any mixing elements inside the tube.  The Anderson-2 tubular flow reactor meets the instant claim 1 limitation of “the inlet and the outlet being disposed substantially opposite each other with respect to the interior volume”.  

Anderson-2 does not specifically teach the claim 1 limitation of “the interior volume of the reaction vessel being substantially filled with the solid halide source”.  


N.G. Anderson, Practical Process & Research Development 27-52, (2000) (“Anderson”)

Anderson was discussed in previous Office actions.  

Claims 1-17 Are Obvious Over The Cited Reference Combination

As discussed in the previous Office action, respecting claims 1, 5, and 10-17, one of ordinary skill in the art is motivated with a reasonable likelihood of success to modify Ritter’s diiodosilane synthetic Example 9 to a continuous process using a tubular flow reactor according to the teachings of Ritter itself and/or Anderson-2.  MPEP § 2144.04V(E) (citing In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963).1  Motivation to prepare diiodosilane in a continuous process, stems from Ritter’s teaching that it is useful in semiconductor manufacturing processes in view of Anderson-2’s teaching that continuous operations are generally used for large-volume products.  Further, Ritter specifically teaches that this reaction may also be performed in a continuous reactor by feeding the halosilane, possibly diluted in a solvent, together with the metal iodide, possibly suspended in a solvent, and passing them at a controlled residence time and temperatures in a flow through reactor.  The Anderson-2 tubular flow reactor meets the instant claim 1 limitation of “the inlet and the outlet being disposed substantially opposite each other with respect to the interior volume”.  Anderson-2 at page 276 (referencing Fig. 13.2b at page 273).  As discussed above, Ritter fairly teaches that the metal iodide may be employed as a “solid halide source”.  

As proposed in the previous Office action, one of ordinary skill in the art is motivated by Ritter or Ritter in combination with Anderson-2 to pack a tubular flow reactor with solid lithium iodide, feed dichlorosilane through the reactor continuously and collect product diiodosilane from the outlet thereby meeting all the instant claim 1 limitations (as well as those of claims , and 10-17) of:

(a) providing a first halosilane compound, the first halosilane compound comprising a first halogen covalently bound to a silicon atom;

(b) providing a reaction vessel having an inlet, an outlet, and an interior volume, the inlet and the outlet being disposed substantially opposite each other with respect to the interior volume, the reaction vessel containing a solid halide source disposed in the interior volume, the interior volume of the reaction vessel being substantially filled with the solid halide source, the halide source comprising a second halogen having a greater atomic number than the first halogen; 

(c) continuously feeding the first halosilane compound into the inlet of the reaction vessel and through the interior volume of the reaction vessel so that it contacts the halide source and reacts to form a second halosilane compound, the second halosilane compound comprising at least one second halogen covalently bound to a silicon atom; and

(d) collecting a product stream from the outlet of the reaction vessel, the product stream comprising the second halosilane compound.

except the underlined phrase “the interior volume of the reaction vessel being substantially filled with the solid halide source” is not specifically taught by the cited reference(s).  This limitation is an obvious modification/optimization of the known process.  MPEP 2144.05 (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (‘[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation’)).  One of ordinary skill is motivated to substantially fill the reaction vessel (the tubular reactor) with the solid lithium iodide to optimize reaction economy (optimize reactor volume space used), ensure surface contact between reactants in the heterogenous reaction mixture (solid-liquid contact) as well as an even flow of dichlorosilane through the lithium iodide reactant.  MPEP § 2144.05(II)(B).  There is no reason why one of ordinary skill would use a reactor in the proposed process that comprises empty space.  Further, there is no teaching in the specification regarding the criticality of a substantially filled reaction vessel.  MPEP § 2144.05(II)(A).  

Claim 2 is obvious over Ritter and Anderson-2 as above in further view of Anderson.  It would be obvious to one of ordinary skill in the art to recover unreacted dichlorosilane for recycle to the reaction vessel in view of Anderson’s teaching that synthetic processes can be optimized by recovering and recycling starting materials.  One of ordinary skill in the art would be motivated to so recycle the unreacted dichlorosilane in order to increase conversion efficiency thereby reducing reaction costs in a manufacturing process as taught by Anderson.  

Respecting instant claim 3, dichlorosilane is a fluid at ambient conditions having a boiling point of 8 [Symbol font/0xB0] C.  Matheson Dichlorosilane Safety Data Sheet (2014) (page 4 of 8).  Therefore, performing the Ritter Example 9 process in a continuous manner according to Ritter/Anderson-2 meets the claim 3 recitation of “wherein the first halosilane compound is fluid when fed into the inlet of the reaction vessel”.  

Respecting instant claims 4, 6, and 7 Ritter teaches the use of lithium iodide in anhydrous form.   Ritter at page 19, [0045].  

Respecting claims 8 and 9, Ritter teaches that the reaction “may be performed at ambient temperature (i.e., approximately 20 °C to approximately 26 °C)”.  Ritter at page 26.  Furthermore, Ritter Example 9 was performed at a temperature of 35 [Symbol font/0xB0]C.  The temperature ranges disclosed by Ritter clearly overlap with those of claims 8 and 9.  Because the claimed temperature range overlaps with the range disclosed by Ritter, a prima facie case of obviousness exists.  MPEP § 2144.05(I).  Furthermore, upon adapting the Ritter Example 9 process to a continuous process using a tubular flow reactor, one of ordinary skill is motivated to optimize the temperature range to within the Ritter temperature parameters.   Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation and there is motivation to optimize result-effective variables.  MPEP § 2144.05 (II).  Alternatively, Ritter’s Example 9 temperature of 35 [Symbol font/0xB0]C is considered to meet the claim 9 range of “about 20 °C to about 30 °C”.  The specification does not specifically define the term “about” in this context.  As such, the term claim term “about 30 °C” is considered to encompass the Ritter Example 9 temperature of 35 [Symbol font/0xB0]C.  

Applicant’s Argument

Applicant argues that the neither the Ritter WO '465 publication nor Anderson-2 disclose or suggest a method of making halosilanes in which the interior volume of the reaction vessel is substantially filled with a solid halide source.  This argument is not considered persuasive for the reasons given above.  The above discussion provides that one of ordinary skill seeking to adapt the process of Ritter to a continuous process using a flow through reactor (as taught by Ritter) is motivated to substantially fill a tubular flow reactor with solid lithium iodide, feed dichlorosilane through the reactor continuously and collect product diiodosilane from the outlet.  One of ordinary skill is motivated to substantially fill the reaction vessel (the tubular reactor) with the solid lithium iodide to optimize reaction economy (optimize reactor volume space used), ensure surface contact between reactants in the heterogenous reaction mixture (solid-liquid contact) as well as an even flow of dichlorosilane through the lithium iodide reactant.  MPEP § 2144.05(II)(B).  There is no reason why one of ordinary skill would use a reactor in the proposed process that comprises empty space.  Further, there is no teaching in the specification regarding the criticality of a substantially filled reaction vessel.  MPEP § 2144.05(II)(A).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The court in In Re Dilnot adopted the Board of Appeals reasoning that “[a]ppellant apparently relies upon continuous operation to differentiate over the Jahjah batch process. It is, however, well within the expected skill of the technician to operate a process continuously”.  In re Dilnot, 319 F.2d 194.